


Exhibit 10.1


IRONRIDGE
STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (“Agreement”) is made and entered into as of
October 28, 2013 (“Effective Date”), by and between Ascent Solar Technologies,
Inc., a Delaware corporation (“Company”), and Ironridge Technology Co., a
division of Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”).
Recitals
A.    The parties desire that, upon the terms and subject to the conditions
herein, Purchaser will purchase $10 million in shares of convertible, redeemable
Series B Preferred Stock; and
B.    The offer and sale of the Shares provided for herein are being made
pursuant to an effective shelf Registration Statement on Form S-3.
Agreement
In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:
I.    Definitions. In addition to the terms defined elsewhere in this Agreement
and the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached
hereto as Exhibit 1.
II.    Purchase and Sale.
A.    Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to each Closing set forth below, Company hereby
agrees to sell to Purchaser, and Purchaser hereby irrevocably agrees to purchase
an aggregate of 1,000 shares of Series B Preferred Stock (“Preferred Shares”) of
Company at $10,000.00 per Preferred Share, for the aggregate sum of
$10,000,000.00 (“Purchase Amount”), consisting of $5,000,000.00 on each of the
First Closing and the Second Closing.
B.    Deliveries. The following documents will be fully executed and delivered
on the Effective Date:
1.    This Agreement;
2.    Certificate of Designations, in the form attached hereto as Exhibit 2, as
filed with and accepted by the Secretary of State of the State of Delaware;
3.    Transfer Agent Instructions, in the form attached hereto as Exhibit 3.
4.    Legal Opinion, in the form attached hereto as Exhibit 4;
5.    Officer’s Certificate, in the form attached hereto as Exhibit 5;
6.    Secretary’s Certificate, in the form attached hereto as Exhibit 6; and
7.    A stock certificate representing 500 Series B-1 Preferred Shares to
Purchaser.




--------------------------------------------------------------------------------




C.    Conditions. Notwithstanding any other provision, as a condition precedent
to effectiveness of this Agreement, all of the following conditions must be
satisfied on the Effective Date:
1.    All documents, instruments and other writings required to be delivered by
Company to Purchaser pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;
2.    The Registration Statement is current and effective, and a Prospectus
Supplement with regard to the offering and sale of all Shares pursuant to this
Agreement has been filed with the Commission;
3.    The Common Stock is listed for and currently trading on the same or higher
Trading Market and, subject to Section IV.L below, Company is in compliance with
all requirements to maintain listing on the Trading Market, and there is no
notice of any suspension or delisting with respect to the trading of the shares
of Common Stock on such Trading Market;
4.    The representations and warranties of Company and Purchaser set forth in
this Agreement are true and correct in all material respects as if made on such
date;
5.    No material breach or default has occurred under any Transaction Document
or any other agreement between Company and Purchaser;
6.    Company has the number of duly authorized shares of Common Stock reserved
for issuance as required pursuant to the terms of this Agreement;
7.    There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings will be in progress, pending or, to Company’s knowledge
threatened, by any person other than Purchaser or any Affiliate of Purchaser,
that seek to enjoin or prohibit the transactions contemplated by this Agreement;
and
8.    Any rights of first refusal, preemptive rights, rights of participation,
or any similar right to participate in the transactions contemplated by this
Agreement have been waived in writing.
D.    Second Closing. As a condition precedent to the Second Closing, all of the
following additional conditions must be satisfied:
1.    All of the document deliveries set forth in Section II.B and all of the
conditions precedent set forth in Section II.C shall have been satisfied as of
the Second Closing;
2.    All shares of Common Stock issuable to Purchaser pursuant to any prior
conversion notices have been timely delivered and received into Purchaser’s
account in electronic form and fully cleared for trading;
3.    Company shall have obtained (i) shareholder approval of this Agreement in
accordance with the requirements of NASDAQ Listing Rule 5635(d) or (ii) a waiver
from NASDAQ of Listing Rule 5635(d);
4.    Within 6 months of the Effective Date, either (a) the Closing Price the
Common Stock on any Trading Day following the Effective Date is at least $1.35
(“Price Condition”), or (b) the Company has delivered written notice to
Purchaser that the Second Closing shall occur on the first Trading Day at least
30 days after delivery of such notice (“Notice Condition”); and




--------------------------------------------------------------------------------




5.    Company shall have delivered to Purchaser a certificate representing 500
shares of either (a) Series B-2 Preferred Shares if the Price Condition is
satisfied; or (b) Series B-1 Preferred Shares if the Notice Condition is
satisfied.
E.    Closings.
1.    The “First Closing” shall occur on the Effective Date, immediately when
all conditions set forth in Section II.C have been fully satisfied; on such
date, (a) Purchaser will purchase and make payment for 500 Series B-1 Preferred
Shares by payment to Company of $5,000,000.00 in cash, by wire transfer of
immediately available funds to an account designated by Company; and (b) Company
will deliver to Purchaser by reputable overnight courier, immediately upon
receipt of the funds, a stock certificate representing the Series B-1 Preferred
Shares.
2.    The “Second Closing” shall occur immediately when all conditions in
Section II.D have been fully satisfied; on such date, (a) Purchaser will
purchase and make payment for 500 additional Preferred Shares by payment to
Company of an additional $5,000,000.00 in cash, by wire transfer of immediately
available funds to an account designated by Company; and (b) Company will
deliver to Purchaser by reputable overnight courier, immediately upon receipt of
the funds, a stock certificate representing 500 shares of either Series B-2
Preferred Shares if the Price Condition has been met, or Series B-1 Preferred
Shares if the Notice Condition has been met.
III.    Representations and Warranties.
A.    Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Purchaser as of
each Closing:
1.    Organization and Qualification. Company and each Subsidiary is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither Company
nor any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of Company and each Subsidiary is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a Material Adverse Effect
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
2.    Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations. Each of the Transaction Documents
has been, or upon delivery will be, duly executed by Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. Neither Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter documents.
3.    No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or




--------------------------------------------------------------------------------




articles of incorporation, bylaws or other organizational or charter documents,
(b) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of Company or any Subsidiary, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which Company or any Subsidiary is
a party or by which any property or asset of Company or any Subsidiary is bound
or affected, (c) conflict with or result in a violation of any material law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of Company or a Subsidiary is bound or affected, or (d)
conflict with or violate the terms of any material agreement by which Company or
any Subsidiary is bound or to which any property or asset of Company or any
Subsidiary is bound or affected; except in the case of each of clauses (b), (c)
and (d), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
4.    Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Company, threatened
against or affecting Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”), which could adversely affect or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by Company or any
Subsidiary under the Exchange Act or the Act.
5.    Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.
6.    Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
Company has reserved and will continue to reserve from its duly authorized
capital stock sufficient shares of its Common Stock for issuance pursuant to the
Transaction Documents.
7.    Disclosure; Non-Public Information. Company will widely publicly disclose
all material terms of this Agreement and the transactions contemplated hereby in
accordance with Regulation FD no later than 8:30 am Eastern on the Trading Day
following the Effective Date. Notwithstanding any other provision, except with
respect to information that must be, and only to the extent that it actually is,
timely publicly disclosed by Company pursuant to the foregoing sentence, neither
Company nor any other Person acting on its behalf has provided Purchaser or its
representatives, agents or attorneys with any information that constitutes or
might constitute material, non-public information, including without limitation
this Agreement and the Exhibits and Disclosure Schedules hereto. No information
contained in the Disclosure Schedules constitutes material non-public
information. There is no adverse material information regarding Company that has
not been publicly disclosed prior to the Effective Date. Company understands and
confirms that Purchaser will rely on the foregoing representations and covenants
in effecting transactions in securities of Company. All disclosure provided to
Purchaser regarding Company, its business and the transactions contemplated
hereby, including without limitation the Disclosure Schedules, furnished by or
on behalf of Company with respect to the representations and warranties made
herein are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.
8.    No Integrated Offering, Neither Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by




--------------------------------------------------------------------------------




Company that cause a violation of the Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Trading Market.
9.    Financial Condition. Based on the financial condition of Company and its
projected operating and capital requirements, effective as of the Effective
Date, the Company will require additional capital to carry on its business as
now conducted and as proposed to be conducted. Company does not intend to incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be payable on or in respect of its debt. The
Public Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of Company or any Subsidiary, or for which Company or any
Subsidiary has commitments, and any default with respect to any Indebtedness.
10.    Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.
11.    Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.
B.    Representations Regarding Company. Except as set forth in any current or
future Public Reports and attached exhibits, or under the corresponding section
of the Disclosure Schedules, if any, Company hereby represents and warrants to,
and as applicable covenants with, Purchaser as of each Closing:
1.    Capitalization. The capitalization of Company is as described in Company’s
most recently filed Public Report and Company has not issued any capital stock
since such filing. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents which has not been waived or
satisfied. Except as a result of the purchase and sale of the Shares, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Purchaser, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities. All of the outstanding shares of
capital stock of Company are validly issued, fully paid and nonassessable, have
been issued in material compliance with all federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. Except as set
forth in Section II.D.3 above, no further approval or authorization of any
stockholder, the Board of Directors of Company or others is required for the
issuance and sale of the Shares. There are no stockholders agreements, voting
agreements or other similar agreements with respect to Company’s capital stock
to which Company is a party or, to the knowledge of Company, between or among
any of Company’s stockholders.
2.    Subsidiaries. All of the direct and indirect subsidiaries of Company are
set forth in the Public Reports or the corresponding section of the Disclosure
Schedules. Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.
3.    Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Effective Date. As of their
respective dates or as subsequently amended, the Public Reports




--------------------------------------------------------------------------------




complied in all material respects with the requirements of the Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the Public Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Company included in the Public Reports,
as amended, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
4.    Material Changes. Except as specifically disclosed in the Public Reports,
(a) there has been no event, occurrence or development that has had, or that
could reasonably be expected to result in, a Material Adverse Effect, (b)
Company has not incurred any liabilities (contingent or otherwise) other than
(i) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, and (ii) liabilities not required to be
reflected in Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (c) Company has not altered its
method of accounting, (d) Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (e) Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans. Company does not have pending before the Commission any request for
confidential treatment of information.
5.    Litigation. There is no Action pending or, to the knowledge of the
Company, threatened, which could reasonably be expected to result in a Material
Adverse Effect. Neither Company nor any Subsidiary, nor to the knowledge of
Company any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of Company, there is not pending or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company.
6.    Labor Relations. No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.
7.    Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.
8.    Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
9.    Title to Assets. Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary,




--------------------------------------------------------------------------------




in each case free and clear of all Liens, except for Liens that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Company and each
Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.
10.    Patents and Trademarks. Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, “Intellectual Property Rights”). Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.
11.    Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are accurate and complete in
all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost that
would constitute a Material Adverse Effect.
12.    Transactions With Affiliates and Employees. Except as set forth in the
Public Reports, none of the officers or directors of Company and, to the
knowledge of Company, none of the employees of Company is presently a party to
any transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.
13.    Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date. Since such
date, there have been no significant changes in Company’s internal accounting
controls or its disclosure controls and procedures or, to Company’s knowledge,
in other factors that could materially affect Company’s internal accounting
controls or its disclosure controls and procedures.
14.    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Notwithstanding any other provision, Purchaser
will have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.
15.    Registration Rights. No Person has any right to cause Company to effect
the registration under the Act of any securities of Company.




--------------------------------------------------------------------------------




16.    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Except as disclosed in the Public Reports,
Company has not, in the 12 months preceding the Effective Date, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that Company is not in compliance with the listing or
maintenance requirements of such Trading Market. Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
17.    Application of Takeover Protections. Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under Company’s Certificate of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Purchaser’s ownership of the
Shares.
18.    Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statue or local tax. None of Company’s tax returns is presently being audited by
any taxing authority.
19.    Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
20.    Accountants. Company’s accountants are set forth in the Public Reports
and such accountants are an independent registered public accounting firm.
21.    No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.
22.    Acknowledgments Regarding Purchaser. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of Company
and its representatives, and Company acknowledges and agrees that:
a.    Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby;
b.    Purchaser does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section III.C below; and
c.    Purchaser is not acting as a legal, financial, accounting or tax advisor
to Company, or fiduciary of Company, or in any similar capacity, with respect to
this Agreement and the transactions contemplated hereby. Any statement made by
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is not advice or a
recommendation, and is merely incidental to Purchaser’s purchase of the Shares.




--------------------------------------------------------------------------------




C.    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants as of each Closing as follows:
1.    Organization; Authority. Purchaser is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Purchaser.
Each Transaction Document, to which it is a party has been, or will be, duly
executed by Purchaser, and when delivered by Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.
2.    Purchaser Status. At the time Purchaser was offered the Shares, it was,
and at the Effective Date it is (a) an “accredited investor” as defined in Rule
501(a) under the Act, and (b) not a registered broker-dealer, member of FINRA,
or an affiliate thereof.
3.    Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
4.    Ownership. Purchaser is acquiring the Preferred Shares as principal for
its own account, in the ordinary course of its business.
5.    No Short Sales. Purchaser (a) does not hold any short position in, (b) has
not engaged in any Short Sales of, and (c) has not participated in any hedging
transactions involving, the Common Stock prior to the Effective Date.
IV.    Securities and Other Provisions.
A.    Purchaser Due Diligence. Purchaser will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Purchaser or any Affiliate of Purchaser appears.
B.    Furnishing of Information. As long as Purchaser owns any Shares, Company
covenants to timely file, or obtain extensions in respect thereof and file
within the applicable grace period, all reports required to be filed by Company
after the Effective Date pursuant to the Exchange Act or the alternative
reporting guidelines of OTC Markets Group, Inc. or its successor. As long as
Purchaser owns any Shares, if Company is not required to file reports pursuant
to the Exchange Act, it will prepare and furnish to Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for
Purchaser to sell the Shares under Rule 144. Company further covenants that it
will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Shares without registration under the Act within the limitation of the
exemptions provided by Rule 144.
C.    Integration. Company will not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security, as defined in Section 2
of the Act, that would be integrated with the offer or sale of the Shares in a
manner that would be integrated with the offer or sale of the Shares to
Purchaser for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.




--------------------------------------------------------------------------------




D.    Disclosure and Publicity. Company will notify Purchaser prior to issuing
any current report, press release, public statement or communication with
respect to the transactions contemplated hereby.
E.    Shareholders Rights Plan. No claim will be made or enforced by Company or,
to the knowledge of Company, any other Person that Purchaser is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Shares under the Transaction Documents or under any other agreement between
Company and Purchaser. Company will conduct its business in a manner so that it
will not become subject to the Investment Company Act of 1940, as amended.
F.    No Non-Public Information. Company covenants and agrees that neither it
nor any other Person acting on its behalf will, provide Purchaser or its agents
or counsel with any information that Company believes or reasonably should
believe constitutes material non-public information. On and after the Effective
Date, neither Purchaser nor any Affiliate of Purchaser will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Purchaser will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.
G.    Indemnification of Purchaser.
1.    Obligation to Indemnify. Subject to the provisions of this Section IV.G,
Company will indemnify and hold Purchaser, its Affiliates, and each of their
directors, officers, shareholders, partners, employees, agents and attorneys,
and any person who controls Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (collectively, “Purchaser Parties” and
each a “Purchaser Party”), harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, reasonable costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against any Purchaser Party, or any of them or their respective
Affiliates, by any stockholder of Company who is not an Affiliate of a Purchaser
Party, with respect to any of the transactions contemplated by the Transaction
Documents, (c) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, Prospectus, Prospectus Supplement,
or any filing or public statement made by Company, or arising out of or based
upon any omission or alleged omission to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (d) any Purchaser Party becoming
involved in any capacity in any proceeding by or against any Person who is a
stockholder of Company, as a result of Purchaser’s acquisition of the Shares
under this Agreement; provided, however, that Company shall not be obligated to
indemnify any Purchaser Party for any Losses finally adjudicated to be caused
solely by a false statement of material fact contained within written
information provided by such Purchaser Party expressly for the purpose of
including it in the applicable Registration Statement.
2.    Procedure for Indemnification. If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Purchaser Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties. Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents. In no event shall the Company be liable




--------------------------------------------------------------------------------




for the reasonable fees and expenses for more than one separate firm of
attorneys (plus local counsel as applicable) to represent all Purchaser Parties.
3.    Other than the liability of Purchaser to Company for uncured material
breach of the express provisions of this Agreement, no Purchaser Party will have
any liability to Company or any Person asserting claims on behalf of or in right
of Company as a result of acquiring the Shares under this Agreement.
H.    Reservation of Shares. Company shall at all times maintain a reserve from
its duly authorized Common Stock for issuance pursuant to the Transaction
Documents authorized shares of Common Stock in an amount equal to thrice the
number of shares sufficient to immediately issue all shares of Common Stock
potentially issuable upon any conversion of the Preferred Shares at such time.
I.    Activity Restrictions. For so long as Purchaser or any of its Affiliates
holds any Shares, neither Purchaser nor any Affiliate will: (i) vote any shares
of Common Stock owned or controlled by it, sign or solicit any proxies, or seek
to advise or influence any Person with respect to any voting securities of
Company; (ii) engage or participate in any actions, plans or proposals which
relate to or would result in (a) acquiring additional securities of Company,
alone or together with any other Person, which would result in beneficially
owning or controlling more than 9.99% of the total outstanding Common Stock or
other voting securities of Company, (b) an extraordinary corporate transaction,
such as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) causing a class of securities of Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) a class of equity securities of Company becoming eligible for termination of
registration pursuant to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.
J.    No Shorting. For so long as Purchaser holds any Shares, Purchaser will not
engage in or effect, directly or indirectly, any Short Sale of Company’s stock.
K.    Stockholder Vote. As soon as reasonably practicable following the
Effective Date, Company will use its commercially reasonable efforts to hold a
meeting of its stockholders to consider approval of the issuance of shares of
Common Shares to the Purchaser in connection with the Preferred Shares to the
extent that such issuances would require stockholder approval under the
applicable listing rules of the Nasdaq Stock Market.
L.    NASDAQ Listing. On September 19, 2013, Company received notice from The
NASDAQ Stock Market that, because the closing bid price for the Common Stock
fell below $1.00 per share for 30 consecutive business days, Company did not
comply with the minimum bid price requirement for continued listing on the
Nasdaq Global Market. Company will take all actions necessary to regain
compliance with the minimum bid price requirement and remain listed on the
Nasdaq Global Market or the Nasdaq Capital Market.
M.    Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers and prices set forth in this Agreement, as
in effect immediately prior to such subdivision or combination, will be
proportionately reduced or increased, as applicable, effective at the close of
business on the date the subdivision or combination becomes effective.




--------------------------------------------------------------------------------




V.    General Provisions.
A.    Notice. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.
B.    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
C.    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section IV.J.
D.    Fees and Expenses. Company has paid a flat rate documentation fee to
Purchaser’s counsel incurred in connection with drafting this Agreement and the
other Transaction Documents. Except as otherwise provided in this Agreement,
each party will pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. Company acknowledges and agrees that
Purchaser’s counsel solely represents Purchaser, and does not represent Company
or its interests in connection with the Transaction Documents or the
transactions contemplated thereby. Company will pay all stamp and other taxes
and duties levied in connection with the sale of the Shares, if any.
E.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.
F.    Replacement of Certificates. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, Company will issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.
G.    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents will be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction, except for
corporation law matters applicable to Company which shall be governed by the
Delaware General Corporation Law. The parties hereby waive all rights to a trial
by jury. If either party will commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding will be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses reasonably incurred in connection
with the investigation, preparation and prosecution of such action or
proceeding.




--------------------------------------------------------------------------------




H.    Arbitration. Any dispute, controversy, claim or action of any kind arising
out of or relating to this Agreement, or in any way involving Company and
Purchaser or their respective Affiliates, will be resolved by final and binding
arbitration before a retired judge at JAMS (www.jamsadr.com), or its successor,
in Santa Monica, California, pursuant to its most expedited and Streamlined
Arbitration Rules and Procedures. Any interim or final award may be entered and
enforced by any court of competent jurisdiction. The final award will include
the prevailing party’s reasonable arbitration, expert witness and attorney fees,
costs and expenses.
I.    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
Company will be entitled to specific performance under the Transaction
Documents, and injunctive relief to prevent any actual or threatened breach
under the Transaction Documents, to the full extent permitted under federal and
state securities laws.
J.    Payment Set Aside. To the extent that Company makes a payment or payments
to Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
K.    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof
L.    Time of the Essence. Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.
M.    Survival. The representations and warranties contained herein will survive
the Closing and the delivery of the Shares until all Preferred Shares issued to
Purchaser or any Affiliate have been converted or redeemed.
N.    Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.
O.    Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together will be considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
P.    Entire Agreement. This Agreement, including the Exhibits hereto, which are
hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove. The parties
hereby expressly waive all rights and remedies, at law and in equity, directly
or indirectly arising out of or relating to, or which may arise as a result of,
any Person’s reliance on any such assurance.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.


Company:


ASCENT SOLAR TECHNOLOGIES, INC.




By: /s/ Victor Lee Kong Hian                
Name: Victor Lee Kong Hian                    
Title: President & CEO                    




Purchaser:


IRONRIDGE TECHNOLOGY CO.,
a division of IRONRIDGE GLOBAL IV, LTD.
    


By: /s/ David Sims                
Name:    David Sims                
Title: Director             








































































--------------------------------------------------------------------------------




Exhibit 1
Glossary of Defined Terms


“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
“Action” has the meaning set forth in Section III.A.4.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
“Agreement” means this Stock Purchase Agreement .
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit 2.
“Closing” means the First Closing or the Second Closing, as applicable.
“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, or, if the Trading Market begins
to operate on an extended hours basis and does not designate the closing bid
price, then the last bid price of such security prior to 4:00 p.m. Eastern time,
or, if the Trading Market is not the principal securities exchange or trading
market for such security, the last closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security, or, if no closing bid price is reported for such security, the
average of the bid prices of any market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).
“Commission” means the U.S. Securities and Exchange Commission.
“Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.
“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.
“Company” has the meaning set forth in the first paragraph of the Agreement.
“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith. The Disclosure Schedules will contain no material
non-public information.


“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 3.




--------------------------------------------------------------------------------




“Equity Conditions” has the meaning set forth in the Certificate of
Designations.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.
“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.
“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.
“Intellectual Property Rights” has the meaning set forth in Section III.B.10.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, or (c) a Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.
“Material Permits” has the meaning set forth in Section III.B.8.
“Officer’s Closing Certificate” means a certificate executed by an authorized
officer of Company, in the form attached as Exhibit 5.
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit 4.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.
“Preferred Shares” means shares of Series B-1 Preferred Shares and Series B-2
Preferred Shares to be issued to Purchaser pursuant to this Agreement.
“Prospectus” means the final prospectus filed for the Registration Statement.
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to Purchaser on the Effective Date and Second Closing
date.
“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date and thereafter.
“Purchase Amount” has the meaning set forth in Section II.A.1.
“Purchaser” has the meaning set forth in the first paragraph of the Agreement.




--------------------------------------------------------------------------------




“Registration Statement” means a valid, current and effective shelf Registration
Statement on Form S-3, registering for sale the Shares, and except where the
context otherwise requires, means Registration Statement File No. 333-178821,
including the prospectus therein, amendments and supplements to such
Registration Statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, and any
information contained or incorporated by reference in a prospectus filed with
the Commission in connection with the Registration Statement, to the extent such
information is deemed under the Act to be part of any registration statement.
Until the Second Closing has occurred, Company shall maintain sufficient
availability on the Registration Statement to provide for such closing.
“Secretary’s Certificate” means a certificate, the form of which is attached as
Exhibit 6, signed by the secretary of Company.
“Series B-1 Preferred Shares” means the shares of Series B-1 Preferred Stock
provided for in the Certificate of Designations, to be issued to Purchaser
pursuant to this Agreement.
“Series B-2 Preferred Shares” means the shares of Series B-2 Preferred Stock
provided for in the Certificate of Designations, to be issued to Purchaser
pursuant to this Agreement.
“Shares” include the Preferred Shares and the Common Shares.
“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.
“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
“Trading Market” means NASDAQ or whatever is at the time the principal U.S.
trading exchange or market for the Common Stock, excluding OTC Pink Limited
Information or below. All Trading Market data shall be measured as provided by
the appropriate function of the Bloomberg Professional service of Bloomberg
Financial Markets or its successor performing similar functions.
“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.
“Transfer Agent” means the Company’s current transfer agent, or any successor
transfer agent for the Common Stock.




























--------------------------------------------------------------------------------




Exhibit 2
Form of Certificate of Designations




ASCENT SOLAR TECHNOLOGIES, INC.




CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES B-1 PREFERRED STOCK
AND
SERIES B-2 PREFERRED STOCK




The undersigned, Lee Kong Hian (aka Victor Lee), hereby certifies that:
1.    They he is the Chief Executive Officer of Ascent Solar Technologies, Inc.,
a Delaware corporation (the “Corporation”).
2.    The Corporation is authorized to issue 25,000,000 shares of preferred
stock, of which 750,000 are currently designated, issued and outstanding as
Series A Preferred Stock.
3.    The following resolutions were duly adopted by the Board of Directors:
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 25,000,000
shares, $0.0001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series B-1 Preferred
Stock and Series B-2 Preferred Stock, to designate the rights, preferences,
restrictions and other matters relating to the Series B-1 Preferred Stock, which
will consist of up to 2,000 shares of the Preferred Stock which the Corporation
has the authority to issue, and the Series B-2 Preferred Stock, which will
consist of up to 1,000 shares of the Preferred Stock which the Corporation has
the authority to issue, as follows:
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
I.    Terms of Preferred Stock.
A.    Designation and Amount. The series of Preferred Stock are hereby
designated as the Corporation’s (1) Series B-1 Preferred Stock, par value of
$0.0001 per share (the “Series B-1 Preferred Stock”), the number of shares of
which so designated are 2,000 shares of Series B-1 Preferred Stock; and (2)
Series B-2 Preferred Stock, par value of $0.0001 per share (the “Series B-2
Preferred Stock,” and, collectively with the Series B-1 Preferred Stock, the
“Series B Preferred Stock”), the number of shares of which so designated are
1,000 shares of Series B-2 Preferred Stock; which Series B Preferred Stock will
not be subject to increase without any consent of the holders of the Series B
Preferred Stock (each a “Holder” and collectively, the “Holders”) that may be
required by applicable law.




--------------------------------------------------------------------------------




B.    Ranking and Voting.
1.    Ranking. The Series B Preferred Stock will, with respect to dividend
rights and rights upon liquidation, winding-up or dissolution, rank: (a) senior
with respect to dividends with the Corporation’s Common Stock (“Common Stock”);
(b) pari passu with respect to rights of liquidation with the Common Stock; (c)
pari passu with respect to dividends and right of liquidation with the
Corporation’s Series A Preferred Stock; and (d) junior to all existing and
future indebtedness of the Corporation. Without the prior written consent of the
Holders of a majority of the outstanding Series B Preferred Stock (voting
separately as a single class), the Corporation may not issue any Series A
Preferred Stock, Series B Preferred Stock, or other Preferred Stock that is not
junior to, or pari passu, with the Series B Preferred Stock in right of
dividends and liquidation. Notwithstanding the foregoing, within 6 months of an
Issuance Date, the Corporation may not issue any Series A Preferred Stock,
Series B Preferred Stock, or other Preferred Stock that is pari passu with the
Series B Preferred Stock without the prior written consent of the Holders of a
majority of the outstanding Series B Preferred Stock (voting separately as a
single class).
2.    Voting. Except as required by applicable law or as set forth herein, the
holders of shares of Series B Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.
C.    Dividends.
1.    Commencing on the date of the issuance of any such shares of Series B
Preferred Stock (each respectively an “Issuance Date”), each outstanding share
of Series B Preferred Stock will accrue cumulative dividends (“Dividends”), at a
rate equal to 5.75% per annum, subject to adjustment as provided herein
(“Dividend Rate”), of the Series B Face Value. Dividends will be payable with
respect to any shares of Series B Preferred Stock upon any of the following: (a)
upon redemption of such shares in accordance with Section I.F; (b) upon
conversion of such shares in accordance with Section I.G; and (c) when, as and
if otherwise declared by the board of directors of the Corporation. Any
calculation of the amount of such Dividends accrued and payable pursuant to the
provisions of this Section I.C. will be made based on a 365-day year, compounded
annually.
2.    Dividends, as well as any applicable Embedded Dividend Liability payable
hereunder, are payable at the Corporation’s election, (a) in cash, or (b) in
shares of Common Stock valued at 92.0% of the volume weighted average price of
the Common Stock for the applicable Equity Conditions Measuring Period, not to
exceed 100.0% of the Closing Price on any Trading Day during the Equity
Conditions Measuring Period.
3.    So long as any shares of Series B Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Common Stock. The Common Stock will not be redeemed while the
Series B Preferred Stock is outstanding.
D.    Protective Provision. So long as any shares of Series B Preferred Stock
are outstanding, the Corporation will not, without the affirmative approval of
the Holders of a majority of the shares of the Series B Preferred Stock then
outstanding (voting separately as one class), (i) alter or change adversely the
powers, preferences or rights given to the Series B Preferred Stock or alter or
amend this Certificate of Designations, (ii) authorize or create any class of
stock ranking as to distribution of dividends senior to the Series B Preferred
Stock, (iii) amend its certificate of incorporation or other charter documents
in breach of any of the provisions hereof, (iv) increase the authorized number
of shares of Series B Preferred Stock, (v) liquidate, dissolve or wind-up the
business and affairs of the Corporation, or effect any Deemed Liquidation Event
(as defined below), or (vi) enter into any agreement with respect to the
foregoing.
1.    A “Deemed Liquidation Event” will mean: (a) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital




--------------------------------------------------------------------------------




stock of the surviving or resulting corporation or if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, the parent corporation of such surviving
or resulting corporation; or (b) the sale, lease, transfer, exclusive license or
other disposition, in a single transaction or series of related transactions, by
the Corporation or any subsidiary of the Corporation of all or substantially all
the assets of the Corporation and its subsidiaries taken as a whole, or the sale
or disposition (whether by merger or otherwise) of one or more subsidiaries of
the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
2.    The Corporation will not have the power to effect a Deemed Liquidation
Event referred to in Section I.D.1 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E.
E.    Liquidation.
1.    Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, pari passu with any distribution
or payment made to the holders of Series A Preferred Stock and Common Stock by
reason of their ownership thereof, the Holders of Series B Preferred Stock will
be entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of Series
B Preferred Stock equal to $10,000.00 (“Series B Face Value”), plus any accrued
but unpaid Dividends thereon (collectively with the Series B Face Value, the
“Series B Liquidation Value”). If, upon any liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, the amounts payable
with respect to the shares of Series B Preferred Stock are not paid in full, the
holders of shares of Series B Preferred Stock will share equally and ratably
with the holders of shares of Series A Preferred Stock and Common Stock in any
distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid Dividends, if any,
to which each such holder is entitled.
2.    If, upon any liquidation, dissolution or winding up of the Corporation,
the assets of the Corporation will be insufficient to make payment in full to
all Holders, then such assets will be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.
F.    Redemption.
1.    Corporation’s Redemption Option. Upon or after 5 years after the Issuance
Date (“Dividend Maturity Date”), the Corporation will have the right, at the
Corporation’s option, to redeem all or a portion of the shares of Series B
Preferred Stock, at a price per share equal to 100% of the Series B Liquidation
Value.
2.    Early Redemption. Prior to redemption pursuant to Section I.F.1 hereof,
the Corporation will have the right, at the Corporation’s option, to redeem all
or a portion of the shares of Series B Preferred Stock at any time or times
after the Issuance Date of such Series B Preferred Stock, at a price per share
(the “Early Redemption Price”) equal to the sum of the following: (a) the Series
B Face Value, plus (b) the Embedded Dividend Liability on the date of the
applicable redemption or conversion, less (c) any Dividends that have been paid.
3.    Credit Risk Adjustment. Notwithstanding any other provision, the Dividend
Rate shall adjust upward by an amount equal to the Credit Spread Adjustment for
each amount, if any, equal to the Adjustment Factor, or any portion thereof that
the Measuring Metric falls below the Minimum Triggering Level; provided,
however, that in no event shall the Dividend Rate be above the Maximum Rate. The
Dividend Rate shall adjust downward by an amount equal to the Credit Spread
Adjustment for each amount, if any, equal to the Adjustment Factor that the
Measuring Metric rises above the Maximum Triggering Level; provided, however,
that in no event shall the Dividend Rate be below the Minimum Rate. The Dividend
Rate, as adjusted, shall be determined at the time of determination of the
Series B Liquidation Amount, Embedded Dividend Liability, Early Redemption
Price, or Dividend, as applicable.




--------------------------------------------------------------------------------




4.    Mandatory Redemption. If the Corporation determines to liquidate, dissolve
or wind-up its business and affairs, or effect any Deemed Liquidation Event, the
Corporation will redeem the Series B Preferred Stock, at the Early Redemption
Price set forth in Section I.F.2 if the event is prior to the five-year
anniversary of the Issuance Date, or the Series B Liquidation Value if the event
is on or after the five-year anniversary of the Issuance Date.
5.    Mechanics of Redemption. If the Corporation elects to redeem any of the
Holders’ Series B Preferred Stock then outstanding, it will deliver written
notice thereof via facsimile and overnight courier (“Notice of Redemption at
Option of Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation will indicate (a) the number of shares of Series B Preferred Stock
that the Corporation is electing to redeem and (b) the applicable Early
Redemption Price or Series B Liquidation Value.
6.    Payment of Redemption Price. Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder will promptly submit to the
Corporation such Holder’s Series B Preferred Stock certificates. Upon receipt of
such Holder’s Series B Preferred Stock certificates, the Corporation will pay
the Early Redemption Price or Series B Liquidation Value, as applicable, to such
Holder in cash.
G.    Conversion.
1.    Mechanics of Conversion.
a.    Subject to the terms and conditions hereof, one or more of the Series B
Preferred Stock may be converted, in part or in whole, into shares of Common
Stock, at any time or times after the Issuance Date, at the option of Holder or
the Corporation, by (i) if at the option of Holder, delivery of one or more
written notices to the Corporation (each, a “Holder Conversion Notice”), of the
Holder’s election to convert the Series B Preferred Stock and stating the number
of shares to which Holder is then entitled, or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of written notice to
Holder (each, a “Corporation Conversion Notice” and, with the Holder Conversion
Notice, each a “Conversion Notice”), of the Corporation’s election to convert
the Series B Preferred Stock. On the same Trading Day on which the Corporation
has received the Holder Conversion Notice or issued the Corporation Conversion
Notice (as the case may be) by 11:59 a.m. Eastern time, or the following Trading
Day if received after such time or on a non-Trading Day, the Corporation shall
transmit by facsimile or electronic mail an acknowledgment of confirmation of
receipt of the Holder Conversion Notice or issuance of the Corporation
Conversion Notice to the Holder and the Corporation’s transfer agent (the
“Transfer Agent”) and shall either (a) if Corporation is not approved through
DTC, issue and surrender to a common carrier for overnight delivery to the
address as specified in the Conversion Notice a certificate bearing no
restrictive legend, registered in the name of Holder or its designee, for the
number of Conversion Shares to which Holder is then entitled as set forth in the
Conversion Notice, or (b) provided the Corporation is approved through DTC,
authorize the credit by the Transfer Agent of such aggregate number of
Conversion Shares to which Holder is then entitled, as set forth in the
Conversion Notice, to Holder’s or its designee’s balance account with The
Depository Trust Corporation (DTC) Fast Automated Securities Transfer (FAST)
Program, through its Deposit/Withdrawal at Custodian (DWAC) system, time being
of the essence.
b.    If the Corporation shall fail, for any reason, to issue or cause to be
issued to the Holder within 5 Trading Days after receipt of the applicable
Conversion Notice, the number of Conversion Shares to which the Holder is
entitled as stated in the Conversion Notice, then, in addition to all other
remedies available to the Holder, the Corporation shall pay in cash to the
Holder on each day after such 5th Trading Day that the issuance of such
Conversion Shares is not timely effected an amount equal to 2% of the product of
(i) the aggregate number of Conversion Shares not issued to the Holder on a
timely basis and to which the Holder is entitled and (ii) the highest Closing
Price of the Common Stock between the date on which the Corporation should have
issued such shares to the Holder and the actual date of receipt by Holder.
c.    No fractional shares of Common Stock are to be issued upon conversion of
Series B Preferred Stock, but rather the Corporation shall issue to Holder scrip
or warrants in registered form (certificated or uncertificated) which shall
entitle Holder to receive a full share upon the surrender of such scrip or
warrants aggregating a full share.




--------------------------------------------------------------------------------




d.    The Holder shall not be required to deliver the original certificates for
the Series B Preferred Stock in order to effect a conversion hereunder.
e.    The Corporation shall pay any and all taxes which may be payable with
respect to the issuance and delivery of any Conversion Shares.
2.    Holder Conversion. In the event of a conversion of any Series B Preferred
Stock pursuant to an Holder Conversion Notice, the Corporation shall (a) satisfy
the Embedded Dividend Liability as provided in Section I.C.2, and (b) issue to
the Holder of such Series B Preferred Stock a number of Conversion Shares equal
to (i) the Series B Face Value multiplied by (ii) the number of such Series B
Preferred Stock subject to the Holder Conversion Notice divided by (iii) the
applicable Conversion Price with respect to such Series B Preferred Stock.
3.    Corporation Conversion. The Corporation shall have the right to send the
Holder a Corporation Conversion Notice in the event that (x) the Closing Price
of the Common Stock exceeds 200% of the Series B-1 Conversion Price for any 20
consecutive Trading Days and (y) the Equity Conditions are met as of the time
such Company Conversion Notice is given. Upon any conversion of any Series B
Preferred Stock pursuant to a Corporation Conversion Notice, the Corporation
shall (a) satisfy the Embedded Dividend Liability as provided in Section I.C.2,,
and (b) issue to the Holder of such Series B Preferred Stock a number of
Conversion Shares equal to (i) the Series B Face Value multiplied by (ii) the
number of such Series B Preferred Stock subject to the Holder Conversion Notice
divided by (iii) the applicable Conversion Price with respect to such Series B
Preferred Stock.
4.    Stock Splits. If the Corporation at any time on or after the filing of
this Certificate of Designations subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level, and other
share based metrics in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares of Common Stock issuable will
be proportionately increased. If the Corporation at any time on or after such
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the applicable Conversion Price, Adjustment Factor, Maximum Triggering
Level, Minimum Triggering Level, and other share based metrics in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section shall become effective at the close of business on the date
the subdivision or combination becomes effective.
5.    Rights. In addition to any adjustments pursuant to Section I.G.4, if at
any time the Corporation grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of all Preferred Stock held by Holder immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
6.    Definitions. For purposes of this Section I.G, the following terms shall
have the following meanings:
a.    “Adjustment Factor” means the Series B-1 Adjustment Factor or the Series
B-2 Adjustment Factor, as applicable.
b.    “Closing Price” means, for any security as of any date, the last closing
bid price for such security on the Trading Market, or, if the Trading Market
begins to operate on an extended hours basis and does not designate the closing
bid price, then the last bid price of such security prior to 4:00 p.m., Eastern
time, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price of such security on
the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic




--------------------------------------------------------------------------------




bulletin board for such security, or, if no closing bid price is reported for
such security, the average of the bid prices of any market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.).
c.    “Conversion Price” means the Series B-1 Conversion Price or the Series B-2
Conversion price, as applicable.
d.    “Conversion Shares” means shares of Common Stock issuable upon conversion
of Series B Preferred Stock.
e.    “Credit Spread Adjustment” means 98.880 basis points.
f.    “Embedded Dividend Liability” for each share of Series B Preferred Stock
means the Series B Face Value, multiplied by the product of (i) the Dividend
Rate on the date of determination of the Embedded Dividend Liability, and (ii)
the number of whole years between the Issuance Date and the Dividend Maturity
Date.
g.    “Equity Conditions” means (i) on each day during the period beginning 30
days prior to the applicable date of determination and ending 30 days after the
applicable date of determination (the “Equity Conditions Measuring Period”), the
Common Stock (A) is not under chill or freeze from The Depository Trust Company,
(B) is designated for quotation on the Trading Market and shall not have been
suspended from trading on such exchange or market, and (C) delisting or
suspension by the Trading Market has not been threatened or pending either in
writing by such exchange or market or by falling below the then effective
minimum listing maintenance requirements of such exchange or market, other than
solely minimum bid price; (ii) during the Equity Conditions Measuring Period,
the Corporation shall have delivered Conversion Shares upon all conversions or
redemptions of the Series B Preferred Stock in accordance with their terms to
the Holder on a timely basis; (iii) the Corporation shall have no knowledge of
any fact that would cause both of the following (1) a registration statement not
to be effective and available for the issuance of the Conversion Shares; and (2)
Section 3(a)(9) under the Securities Act of 1933, as amended, not to be
available for the issuance of the Conversion Shares, or Securities Act Rule 144
not to be available for the resale of all the Conversion Shares underlying the
Series B Preferred Stock; (iv) all shares of Common Stock to which Holder is
entitled have been timely received into Holder’s designated account in
electronic form fully cleared for trading; and (v) the Corporation otherwise
shall have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document.
h.    “Measuring Metric” means the volume weighted average price of the Common
Stock on any Trading Day following the Issuance Date of the Series B Preferred
Stock.
i.    “Maximum Rate” means 15.0% per annum.
j.    “Maximum Triggering Level” means the Series B-1 Maximum Triggering Level
or the Series B-2 Maximum Triggering Level, as applicable.
k.    “Minimum Rate” means 3.0% per annum.
l.    “Minimum Triggering Level” means the Series B-1 Minimum Triggering Level
or the Series B-2 Maximum Minimum Level, as applicable.
m.    “Series B-1 Adjustment Factor” means $0.05 per share of Common Stock.
n.    “Series B-1 Conversion Price” means a price per share of Common Stock
equal to $1.15 per share of Common Stock, subject to adjustment as otherwise
provided herein.
o.    “Series B-1 Maximum Triggering Level” means $1.30 per share of Common
Stock.
p.    “Series B-1 Minimum Triggering Level” means $1.00 per share of Common
Stock.




--------------------------------------------------------------------------------




q.    “Series B-2 Adjustment Factor” means $0.10 per share of Common Stock.
r.    “Series B-2 Conversion Price” means a price per share of Common Stock
equal to $1.50 per share of Common Stock, subject to adjustment as otherwise
provided herein.
s.    “Series B-2 Maximum Triggering Level” means $1.80 per share of Common
Stock.
t.    “Series B-2 Minimum Triggering Level” means $1.20 per share of Common
Stock.
u.    “Trading Day” means any day on which the Common Stock is traded on the
Trading Market.
v.    “Trading Market” means NASDAQ or whatever is at the time the principal
U.S. trading exchange or market for the Common Stock, excluding OTC Pink Limited
Information or below. All Trading Market data shall be measured as provided by
the appropriate function of the Bloomberg Professional service of Bloomberg
Financial Markets or its successor performing similar functions.
7.    Issuance Limitations. Notwithstanding any other provision of this
Certificate of Designations, at no time may the Corporation issue shares of
Common Stock pursuant to this Certificate of Designations if the number of
shares of Common Stock to be issued, (1) when aggregated with all other shares
of Common Stock then beneficially (or deemed beneficially) owned by Holder,
would result in Holder owning, on the date of such proposed issuance, more than
9.99% of all Common Stock outstanding as determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder;
or (2) with respect to Series B-1 Preferred Stock if, when aggregated with all
prior issuances of Common Stock pursuant to this Certificate of Designations,
would equal more than 19.99% of outstanding Common Stock outstanding prior to
the issuance of any Corporation securities pursuant to this Certificate of
Designations, unless (a) the Corporation’s stockholders shall have approved the
issuance of Common Stock in excess of such 19.99% limit in accordance with
NASDAQ Listing Rule 5635(d) or (b) NASDAQ has provided a waiver of NASDAQ
Listing Rule 5635(d).
H.    Stock Register. The Corporation will keep at its principal office, or at
the offices of the transfer agent, a register of the Series B Preferred Stock,
which shall be prima facie indicia of ownership of all outstanding shares of
Series B Preferred Stock. Upon the surrender of any certificate representing
Series B Preferred Stock at such place, the Corporation, at the request of the
record Holder of such certificate, will execute and deliver (at the
Corporation’s expense) a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the
surrendered certificate. Each such new certificate will be registered in such
name and will represent such number of shares as is requested by the Holder of
the surrendered certificate and will be substantially identical in form to the
surrendered certificate.
II.    Miscellaneous.
A.    Notices. Any and all notices to the Corporation will be addressed to the
Corporation’s Chief Executive Officer at the Corporation’s principal place of
business on file with the Secretary of State of the State of Delaware. Any and
all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail or facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder will be deemed given and effective on the earliest of (1) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section II.A prior to 5:30 p.m.
Eastern time, (2) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (3) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (4) upon actual
receipt by the party to whom such notice is required to be given.




--------------------------------------------------------------------------------




B.    Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series B Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
C.    Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.
RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
B Preferred Stock in accordance with the foregoing resolution and the provisions
of Delaware law.
IN WITNESS WHEREOF, the undersigned have executed this Certificate this __th day
of October 2013.


Signed: __________                
Name: Kong H. Lee__________            
Title: Chief Executive Officer___        




























































    




--------------------------------------------------------------------------------




Exhibit 3


Form of Transfer Agent Instructions
[Letterhead of Ascent Solar Technologies, Inc.]


October __, 2013


Computershare Investor Services, LLC
250 Royall Street
Canton, MA 60602




Re:    Ascent Solar Technologies, Inc.


Ladies and Gentlemen:


In accordance with the Stock Purchase Agreement (“Agreement”), dated October 28,
2013, by and between Ascent Solar Technologies, Inc., a Delaware corporation
(“Company”), and Ironridge Technology Co., a division of Ironridge Global IV,
Ltd., a British Virgin Islands business company (“Purchaser”), pursuant to which
Company may reserve, issue and deliver shares (“Shares”) of Company’s Common
Stock (“Common Stock”) upon conversion of shares of Series B Preferred Stock,
this will serve as our irrevocable, absolute and unconditional instruction,
authorization and direction to you to (a) immediately reserve 12,500,000 Shares
for issuance to Purchaser, (b) upon receipt of written notice from Purchaser,
reserve any additional Shares requested to be reserved pursuant to the terms of
the Agreement, and (c) in the event the Company or the Purchaser issues a
Conversion Notice, issue the Shares requested. Capitalized terms used herein
without definition will have the respective meanings ascribed to them in the
Agreement.


Upon your receipt of a copy of a Conversion Notice, you will use your best
efforts to, within one Trading Day following the date of receipt of the notice,
either (a) if Company is not approved through DTC, issue and surrender to a
common carrier for overnight delivery to the address as specified in the notice
of exercise a certificate bearing no restrictive legend, registered in the name
of the Purchaser or its designee, for the number of Shares to which the
Purchaser is entitled upon conversion of as set forth in the notice, or (b)
issue pursuant to The Depository Trust Company (DTC) Fast Automated Securities
Transfer (FAST) Program, and credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system, and notify
Purchaser to cause its bank or broker to post the DWAC transaction.


Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company. If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the Shares represented thereby.


Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company’s transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).


Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.


Company must keep its bill current with you. If Company is not current and is on
suspension, the Purchaser will have the right to pay Company’s outstanding bill,
in order for you to act upon this Agreement. If the outstanding bill is not paid
by Company or the Purchaser, you have no further obligation under this
Agreement.


The above instructions cannot be revoked, cancelled or modified without prior
written approval of Purchaser.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.


ASCENT SOLAR TECHNOLOGIES, INC.




By:                         
Name: William M. Gregorak            
Title: Chief Financial Officer        








































    
















































--------------------------------------------------------------------------------




Exhibit 4


Form of Legal Opinion




We are counsel to Ascent Solar Technologies, Inc., a Delaware corporation
(“Company”), in connection with the sale and issuance of shares (“Preferred
Shares”) of Company’s Series B-1 and Series B-2 Preferred Stock (“Preferred
Stock”), convertible into shares (“Common Shares”) of Company’s Common Stock
(“Common Stock”) to Ironridge Technology Co., a division of Ironridge Global IV,
Ltd., a British Virgin Islands business company (“Purchaser”), (the Preferred
Shares and Common Shares, collectively, “Shares”) pursuant to the terms of the
Stock Purchase Agreement dated as of October 28, 2013 (“Agreement”, and
collectively with all documents and agreements related to or arising from the
Agreement, the “Transaction Documents”), by and between Company and Purchaser.
Capitalized terms not otherwise defined herein have the meanings set forth in
the Transaction Documents.
We are of the opinion that, as of the date hereof:
1.    Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.
2.    The Shares are duly authorized and, when issued in accordance with the
terms and conditions of the Agreement will be, legally and validly issued, fully
paid and non-assessable. The issuance of the Shares will not be subject to any
statutory or, to our knowledge, contractual preemptive rights of any stockholder
of Company.
3.    Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver the Shares.
4.    The execution, delivery and performance of the Agreement and the
Transaction Documents have been duly authorized by all necessary corporate
action on the part of Company, and have been duly executed and delivered by
Company.
5.    Upon execution and delivery of the Agreement, the Agreement will
constitute the legal, valid and binding obligation of Company, enforceable
against Company in accordance with its terms.
6.    The execution and delivery of the Transaction Documents by Company does
not, and Company’s performance of its obligations thereunder will not (a)
violate the Second Amended and Restated Certificate of Incorporation or the
Amended and Restated By-Laws of Company, as in effect on the date hereof, (b)
violate in any material respect any federal or state law, rule or regulation, or
judgment, order or decree of any state or federal court or governmental or
administrative authority, in each case that, to our knowledge, is applicable to
Company or its properties or assets and which could have a material adverse
effect on Company’s business, properties, assets, financial condition or results
of operations or prevent the performance by Company of any material obligation
under the Agreement, or (c) to our knowledge, require the authorization,
consent, approval of or other action of, notice to or filing or qualification
with, any state or federal governmental authority, except (i) as have been, or
will be prior to the Closing, duly obtained or made, or (ii) to the extent
failure to be so obtained or made would not have a material adverse effect on
Company or its ability to consummate the transactions contemplated under the
Agreement.
7.    To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.
8.    Company is not, and immediately after the consummation of the transactions
contemplated by the Agreement will not be, an investment company within the
meaning of Investment Company Act of 1940, as amended.
9.    The Registration Statement filed with the Commission, which registers the
sale of the Shares to Purchaser is current and effective as of the date hereof.




--------------------------------------------------------------------------------




In addition to the opinions above, nothing has come to our attention that has
caused us to believe that the Registration Statement, as of its effective date,
or the Prospectus Supplement, as of its date or the date of its letter (in each
case, except as to the financial statements, schedules, notes, other financial
and accounting data, and statistical data, included therein or derived
therefrom, as to which we express no opinion or belief), contained any untrue
statement of material fact, or failed to state a material fact necessary in
order to make the facts stated therein, in light of the circumstances in which
they were made, not misleading.






















































































--------------------------------------------------------------------------------




Exhibit 5
Form of Officer’s Closing Certificate


ASCENT SOLAR TECHNOLOGIES, INC.
October __, 2013
The undersigned hereby certifies that:
The undersigned is the duly appointed Chief Executive Officer of Ascent Solar
Technologies, Inc., a Delaware corporation (“Company”).
This Officer’s Closing Certificate (“Certificate”) is being delivered to
Ironridge Technology Co., a division of Ironridge Global IV, Ltd., a British
Virgin Islands business company (“Purchaser”), by Company, to fulfill the
requirement under the Stock Purchase Agreement, dated as of October 28, 2013,
between Purchaser and Company (“Agreement”). Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.
The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.
Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.
All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Closing
Certificate as of the date set forth above.


Signed:                 
Name: Kong H. Lee            
Title: Chief Executive Officer        




























--------------------------------------------------------------------------------




Exhibit 6
Form of Secretary’s Certificate


October __, 2013
The undersigned hereby certifies that:
The undersigned is the duly appointed Secretary of Ascent Solar Technologies,
Inc., a Delaware corporation (the “Company”).
This Secretary’s Certificate (“Certificate”) is being delivered to Ironridge
Technology Co., a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company (“Purchaser”), by Company, to fulfill the requirement
under the Stock Purchase Agreement, dated as of October 28, 2013, between
Purchaser and Company (“Agreement”). Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.
Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.
Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.
IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.


Signed:                 
Name: William M. Gregorak        
Title: Secretary            






